Order filed September 22, 2016




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-16-00723-CV
                                    ____________

         IN THE INTEREST OF L.L.G., P.L.G., C.L.G., CHILDREN


                    On Appeal from the 315th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2014-05822J

                                     ORDER

      This is an accelerated appeal from a judgment in a suit in which the
termination of the parent-child relationship is at issue. The judgment was signed
August 17, 2016. The notice of appeal was due within 20 days, which was September
6, 2016. See Tex. R. App. P. 26.1(b), 28.4(a). Appellant, however, filed her notice
of appeal on September 14, 2016, a date within 15 days of the due date for the notice
of appeal.
      A motion for extension of time is necessarily implied when the perfecting
instrument is filed within 15 days of its due date. Verburgt v. Dorner, 959 S.W.2d
615, 617 (Tex. 1997). Appellant did not file a motion to extend time to file the notice
of appeal. While an extension may be implied, appellant is still obligated to come
forward with a reasonable explanation to support the late filing. See Miller v.
Greenpark Surgery Center Assocs., Ltd., 974 S.W.2d 805, 808 (Tex. App.—Houston
[14th Dist.] 1998, no pet.).
      Accordingly, we ORDER appellant to file a proper motion to extend time to
file the notice of appeal on or before October 3, 2016. See Tex. R. App. P. 26.3,
10.5(b). If appellant does not comply with this order, we will dismiss the appeal. See
Tex. R. App. P. 42.3.



                                   PER CURIAM




                                          2